   Case: 1:21-cv-00033-SNLJ Doc. #: 12 Filed: 09/15/21 Page: 1 of 2 PageID #: 87



                             UNITED ST ATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

DONALD J. HENNINGFELD,                            )
                                                  )
               Plaintiff,                         )
                                                  )
        V.                                        )           No. 1:21-cv-00033-SNLJ
                                                  )
DR. PHILIP TIPPEN, et al.,                        )
                                                  )
               Defendants.                        )

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on the second motion by plaintiff Donald J.

Henningfeld for an extension of time in which to file his amended complaint. (Docket No. 11 ). In

the motion, plaintiff states that he has made multiple requests for his medical records, and that it

is "impossible" for him to prepare his case without them. Plaintiff seeks an additional sixty days

to file his amended complaint.

       Having reviewed the motion, the Court finds that it should be granted. However, the Court

will not give plaintiff the sixty days that he has requested. Instead, the Court will give plaintiff a

further thirty (30) days from the date of this order in which to file the previously-ordered amended

complaint.

       Plaintiffs contention that he should receive more time to await his medical records is not

persuasive. The amended complaint is not required to contain any exhibits. Rather, plaintiff should

fill out the 42 U.S.C. § 1983 form that has been provided to him, according to the directions set

forth in the Court's order of July 15, 2021. As instructed, he should make factual allegations

against each of the defendants that are sufficient to show that he is entitled to relief. See Fed. R.

Civ. P. 8(a)(2). At this stage of the proceeding, plaintiff does not need to provide evidence in
   Case: 1:21-cv-00033-SNLJ Doc. #: 12 Filed: 09/15/21 Page: 2 of 2 PageID #: 88



support of his allegations, and discovery has not yet been ordered. Therefore, waiting for the

indefinite arrival of plaintiffs medical records is not necessary.

        If plaintiff does not submit an amended complaint within thirty (30) days of the date of

this order, this action will be dismissed without prejudice and without further notice. When the

Court receives plaintiffs amended complaint, it will be reviewed pursuant to 28 U.S.C. § 1915.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion for an extension of time to file his

amended complaint (Docket No. 11) is GRANTED.

        IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of the

Court' s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of the

Court's July 15, 2021 order.

        IT IS FURTHER ORDERED that plaintiff shall have thirty (30) days from the date of

this order in which to file his amended complaint on the Court form , in accordance with the

instructions set forth in the Court' s order of July 15, 2021.

       IT IS FURTHER ORDERED that if plaintiff fails to file an amended complaint within

thirty (30) days of the date of this order, in accordance with the instructions set forth in the Court' s

order of July 15, 2021 , this action shall be dismissed without prejudice and without further notice.

       IT IS FURTHER ORDERED that upon receipt of plaintiffs amended complaint, the

Court will review it pursuant to 28 U.S.C. § 1915.

       Dated this/ ~day of        ?""' t-e-. /e,-..          2021 .


                                                 STE~            UG~, JR.
                                                 SENIOR UNITED STA TES DISTRICT JUDGE



                                                      2
